           Case 20-80090-JJG-13                Doc 3       Filed 02/26/20          EOD 02/26/20 14:50:47                Pg 1 of 4
                                                                                                          3015-1Model12Plan (rev 12-2019)


                                                UNITED STATES BANKRUPTCY COURT
                                                      Southern District of Indiana
In re:                                                                  )
Sarah Hay,                                                              )
                                                                        ) Case No.
Debtor,                                                                 ) Chapter 13
                                                          CHAPTER 13 PLAN
                                                               Original
                                                      Amended Plan #___ (e.g.1st, 2nd)
                                                      ***MUST BE DESIGNATED**

1. NOTICE TO INTERESTED PARTIES:
The Debtor must check one box on each line to state whether or not the plan includes each of the following items. If an item is checked
as “Not Included,” if neither box is checked, or if both boxes are checked, the provision will be ineffective if set out later in the plan.

       A limit on the amount of a secured claim, pursuant to paragraph 8.(b), which may result in a
1.1                                                                                                              Included     [ ] Not included
       partial payment or no payment at all to the secured creditor.

       Avoidance of a judicial lien or nonpossessory, non-purchase money security interest. Any lien
1.2                                                                                                           [ ] Included        Not included
       avoidance shall occur by separate motion or proceeding, pursuant to paragraph 12.

1.3    Nonstandard provisions, set out in paragraph 15.                                                       [ ] Included        Not included

2.    GENERAL PROVISIONS:
      (a) YOUR RIGHTS MAY BE AFFECTED. Read these papers carefully and discuss them with your attorney. If you oppose any
      provision of this plan, you must file a timely written objection. This plan may be confirmed without further notice or hearing
      unless a written objection is filed before the deadline stated on the separate Notice you received from the Court.
      (b) PROOFS OF CLAIM: You must file a proof of claim to receive distributions under the plan. Absent a Court order
      determining the amount of the secured claim, the filed proof of claim shall control as to the determination of pre-petition
      arrearages; secured and priority tax liabilities; other priority claims; and the amount required to satisfy an offer of payment in full.
      All claims that are secured by a security interest in real estate shall comply with the requirements of Federal Rule of Bankruptcy
      Procedure (“FRBP”) 3001(c)(2)(C).
      (c) NOTICES RELATING TO MORTGAGES: As required by Local Rule B-3002.1-1, all creditors with claims secured by a
      security interest in real estate shall comply with the requirements of FRBP 3002.1(b) and (c) without regard to whether the real
      estate is the Debtor’s principal residence. If there is a change in the mortgage servicer while the bankruptcy is pending, the
      mortgage holder shall file with the Court and serve upon the Debtor, Debtor’s counsel and the Chapter 13 Trustee (“Trustee”) a
      Notice setting forth the change and providing the name of the new servicer, the payment address, a contact phone number and a
      contact e-mail address.
      (d) NOTICES (OTHER THAN THOSE RELATING TO MORTGAGES): Non-mortgage creditors in Section 8(c) (whose rights
      are not being modified) or in Section 11 (whose executory contracts/unexpired leases are being assumed) may continue to mail
      customary notices or coupons to the Debtor or the Trustee notwithstanding the automatic stay.
      (e) EQUAL MONTHLY PAYMENTS: As to payments required by paragraphs 7 and 8, the Trustee may increase the amount of
      any “Equal Monthly Amount” offered to appropriately amortize the claim. The Trustee shall be permitted to accelerate payments
      to any class of creditor for efficient administration of the case.
      (f) PAYMENTS FOLLOWING ENTRY OF ORDERS LIFTING STAY: Upon entry of an order lifting the stay, no distributions
      shall be made on any secured claim relating to the subject collateral until such time as a timely amended deficiency claim is filed
      by such creditor and deemed allowed, or the automatic stay is re-imposed by further order of the Court.
3. SUBMISSION OF INCOME:INCOME: Debtor submits to the supervision and control of the Trustee all or such portion of future earnings
or other future income or specified property of the Debtor as is necessary for the execution of this plan.
4.    PLAN TERMS:
      (a) PAYMENT AND LENGTH OF PLAN: Debtor shall pay $285.00 per Month to the Trustee, starting not later than 30 days
      after the order for relief, for 36 months, for a total amount of $10,260.00.
                                                                       $10,260.00 Additional payments to Trustee and/or future changes to
      the periodic amount proposed are: Debtors will submit copies of their 1040 tax return each year they are in the plan of
      reorganization for determination of additional plan payments from any tax refunds received .
      (b) INCREASED FUNDING: If additional property comes into the estate pursuant to 11 U.S.C. §1306(a)(1) or if the Trustee
      discovers undisclosed property of the estate, then the Trustee may obtain such property or its proceeds to increase the total amount
           Case 20-80090-JJG-13              Doc 3       Filed 02/26/20         EOD 02/26/20 14:50:47              Pg 2 of 4
     to be paid under the plan. However, if the Trustee elects to take less than 100% of the property to which the estate may be entitled
     OR less than the amount necessary to pay all allowed claims in full, then a motion to compromise and settle will be filed, and
     appropriate notice given.
     (c) CURING DEFAULTS: If Debtor falls behind on plan payments or if changes to the payments owed to secured lenders require
     additional funds from the Debtor's income, the Debtor and the Trustee may agree that the Debtor(s) will increase the periodic
     payment amount or that the time period for making payments will be extended, not to exceed 60 months. Creditors will not receive
     notice of any such agreement unless the total amount that the Debtor(s) will pay to the Trustee decreases. Any party may request
     in writing, addressed to the Trustee at the address shown on the notice of the meeting of creditors, that the Trustee give that party
     notice of any such agreement. Agreements under this section cannot extend the term of the plan more than 6 additional months.
     (d) OTHER PLAN CHANGES: Any other modification of the plan shall be proposed by motion pursuant to 11 U.S.C. §1329.
      Service of any motion to modify this plan shall be made by the moving party as required by FRBP 2002(a)(5) and 3015(h), unless
     otherwise ordered by the Court.
5.   PAYMENT OF ADMINISTRATIVE CLAIMS (INCLUSIVE OF DEBTOR’S ATTORNEY FEES):
[ ] NONE
All allowed administrative claims will be paid in full by the Trustee unless the creditor agrees otherwise:
              Creditor                              Type of Claim                                    Scheduled Amount
Lora Phipps                          Attorney’s Fees                                $4,000.00
6.   PAYMENT OF DOMESTIC SUPPORT OBLIGATIONS:
                                 OBLIGATIONS:
(a) Ongoing Domestic Support Obligations:
     NONE
Debtor shall make any Domestic Support Obligation payments that are due after the filing of the case under a Domestic Support Order
directly to the payee:
         Creditor                            Type of Claim                                        Scheduled Amount


(b) Domestic Support Obligation Arrears:
     NONE
7.   PAYMENT OF SECURED CLAIMS RELATING SOLELY TO THE DEBTOR’S PRINCIPAL RESIDENCE:
     NONE
As required by Local Rule B-3015-1(d), if there is a pre-petition arrearage claim on a mortgage secured by the Debtor’s principal
residence, then both the pre-petition arrearage and the post-petition mortgage installments shall be made through the Trustee. Initial
post-petition payment arrears shall be paid with secured creditors. If there are no arrears, the Debtor may pay the secured creditor.
Before confirmation, the payment to the mortgage lender shall be the regular monthly mortgage payment unless otherwise ordered by
the Court or modified pursuant to an agreement with the mortgage lender. After confirmation, payment shall be as set forth below.
Equal Monthly Amount and Estimated Arrears listed below shall be adjusted based on the filed claim and/or notice. Delinquent real
estate taxes and homeowners’ association or similar dues should be treated under this paragraph.
Creditor       Residential Address       Estimated Arrears        Equal Monthly Amount             Select One for Mortgages ONLY:
                                                                                                    Trustee Pay           Direct Pay


No late charges, fees or other monetary amounts shall be assessed based on the timing of any payments made by the Trustee under the
provisions of the Plan, unless allowed by Order of the Court.
8.   PAYMENT OF SECURED CLAIMS OTHER THAN CLAIMS TREATED UNDER PARAGRAPH 7:
     (a) Secured Claims as to Which 11 U.S.C. § 506 Valuation Is Not Applicable:
     NONE
Pursuant to Local Rule B-3015-1(c), and unless otherwise ordered by the Court, prior to plan confirmation, as to secured claims not
treated under paragraph 7 and as to which valuation under 11 U.S.C. § 506 is not applicable, the Trustee shall pay monthly adequate
protection payments equal to 1% of a filed secured claim. The Trustee shall disburse such adequate protection payments to the secured
creditor as soon as practicable after receiving plan payments from the Debtor, and the secured claim will be reduced accordingly. After
confirmation of the plan, unless otherwise provided in paragraph 15, the Trustee will pay to the holder of each allowed secured claim
the filed claim amount with interest at the rate stated in column 5.
            Case 20-80090-JJG-13                  Doc 3       Filed 02/26/20         EOD 02/26/20 14:50:47                Pg 3 of 4
   (1)              (2)                (3)                            (4)                          (5)                       (6)
 Creditor        Collateral       Purchase Date             Estimated Claim Amount            Interest Rate          Equal Monthly Amount


       (b) Secured Claims as to Which 11 U.S.C. § 506 Valuation is Applicable:
[ ] NONE
Pursuant to Local Rule B-3015-1(c), and unless otherwise ordered by the Court, prior to plan confirmation as to secured claims not
treated under paragraph 7 but as to which § 506 valuation is applicable, the Trustee shall pay monthly adequate protection payments
equal to 1% of the value of the collateral in column 5. The Trustee shall disburse such adequate protection payments to the secured
creditor as soon as practicable after receiving plan payments from the Debtor, and the secured claim will be reduced accordingly. After
confirmation of the plan, unless otherwise provided in paragraph 15, the Trustee will pay to the holder of each allowed secured claim
the value amount in column 5 at the equal monthly amount in column 7 with interest at the rate stated in column 6.
        (1)                      (2)                   (3)               (4)              (5)             (6)                  (7)
      Creditor                Collateral          Purchase Date     Scheduled Debt       Value       Interest Rate     Equal Monthly Amount
Ally Financial      2011 Hyundai Elantra        01/06/2015         $1,162.00           $4,584.00    6.25%             $35.00     Trustee Pay
       (c) Curing Defaults and/or Maintaining Payments:
      NONE
Trustee shall pay the allowed claim for the arrearage, and Debtor shall pay regular post-petition contract payments directly to the
creditor:
      Creditor                 Collateral/ Type of Debt                    Estimated Arrears                     Interest Rate (if any)


       (d) Surrendered/Abandoned Collateral:
      NONE
The Debtor intends to surrender the following collateral. Upon confirmation, the Chapter 13 estate abandons any interest in, and the
automatic stay pursuant to 11 U.S.C. § 362 is terminated as to, the listed collateral and the automatic stay pursuant to 11 U.S.C. §1301
is terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be treated in paragraph
10.(b) below. Upon confirmation, the secured creditor is free to pursue its in rem rights.
      Creditor                      Collateral/ Surrendered/Abandoned                                 Scheduled Value of Property


9.     SECURED TAX CLAIMS AND 11 U.S.C. § 507 PRIORITY CLAIMS:
      NONE
All allowed secured tax obligations shall be paid in full by the Trustee, inclusive of statutory interest thereon (whether or not an interest
factor is expressly offered by plan terms). All allowed priority claims shall be paid in full by the Trustee, exclusive of interest, unless
the creditor agrees otherwise:
                    Creditor                              Type of Priority or Secured Claim             Scheduled Debt            Treatment
IRS - Special Procedures Branch                   Tax Obligation                                     $0.00                     Notice Only.
Indiana Department of Revenue                     Tax Obligation                                     $0.00                     Notice Only.
10.     NON-PRIORITY UNSECURED CLAIMS:
       (a) Separately Classified or Long-term Debts:
      NONE
      Creditor                   Basis for Classification                  Treatment               Amount                Interest (if any)


       (b) General Unsecured Claims:
          Pro rata distribution from any remaining funds; or
          Other: ____________
11.     EXECUTORY CONTRACTS AND UNEXPIRED LEASES:
All executory contracts and unexpired leases are REJECTED, except the following, which are assumed.
12.     AVOIDANCE OF LIENS:
      NONE
            Case 20-80090-JJG-13              Doc 3       Filed 02/26/20         EOD 02/26/20 14:50:47               Pg 4 of 4
Debtor will file a separate motion or adversary proceeding to avoid the following non-purchase money security interests, judicial liens,
wholly unsecured mortgages or other liens that impair exemptions:
      Creditor                  Collateral / Property Description                              Amount of Lien to be Avoided


13. LIEN RETENTION: With respect to each allowed secured claim provided for by the plan, the holder of such claim shall retain
its lien securing such claim until the earlier of a) the payment of the underlying debt determined under non-bankruptcy law or b) entry
of a discharge order under 11 U.S.C. § 1328.
14. VESTING OF PROPERTY OF THE ESTATE: Except as necessary to fund the plan or as expressly retained by the plan or
confirmation order, the property of the estate shall revest in the Debtor upon confirmation of the Debtor’s plan, subject to the rights of
the Trustee, if any, to assert claim to any additional property of the estate acquired by the Debtor post-petition pursuant to operation of
11 U.S.C. § 1306.
15.     NONSTANDARD PROVISIONS:
      NONE
Under FRBP 3015(c), nonstandard provisions are required to be set forth below. Any nonstandard provision placed elsewhere in the
plan is void. These plan provisions will be effective only if the included box in Paragraph 1.3 of this plan is checked.
Date: 02/19/2020
                                                                                                                        /s/ Sarah Marie Hay
                                                                                                                            Sarah Marie Hay

                                                                                                                           /s/ Lora Phipps
                                                                                                                        Counsel for Debtor
                                                                                                                 Law Office of Lora Phipps
                                                                                                                         815 South 6th St
                                                                                                                   Terre Haute, IN 47807
                                                                                                                812-235-0300 (Telephone)
                                                                                                                       812-242-1399 (Fax)
                                                                                                           ecfmail@phippslaw.net (Email)


By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for the Debtor(s) also certify(ies) that the
wording and order of the provisions in this Chapter 13 plan are identical to those contained in the form plan adopted by this Court, other
than any nonstandard provisions included in paragraph 15.
